Name: Commission Regulation (EEC) No 2746/85 of 30 September 1985 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 259/48 Official Journal of the European Communities 1 . 10 . 85 COMMISSION REGULATION (EEC) No 2746/85 of 30 September 1985 fixing the rate of the additional aid for dried fodder levies in the cereals sector ; whereas these prices are given in Article 2 of Commission Regulation (EEC) No 2124/85 ; whereas these prices, which determine the barley prices in the Community that are to be used in the dried fodder sector, must be used in the tradi ­ tional way for calculation of the aid in that sector ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1441 /85 and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1314/85 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 1 441 /85 (3), as amended by Regulation (EEC) No 2467/85 (4) ; Whereas one of the components required for use of the method of calculating the aid provided for in the abovementioned Regulations is the price in the Community of a given quantity of barley ; whereas the Council has not so far adopted cereal sector prices for the 1985/86 marketing year, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 2727/75 (*) ; whereas the Commission in order to discharge the tasks incumbent on it under the Treaty must take whatever interim measures are indispensable to ensure the continued functioning of the common agricultural policy in the sectors concerned ; Whereas the Commission under these circumstances has adopted prices to be used for determining the HAS ADOPTED THIS REGULATION : Article 1 The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 October 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 142, 30 . 5 . 1978 , p. 1 . (2) OJ No L 137, 27. 5 . 1985, p. 27 . (3) OJ No L 144, 1 . 6 . 1985, p. 28 . (4) OJ No L 234, 31 . 8 . 1985, p. 38 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 1 . 10 . 85 Official Journal of the European Communities No L 259/49 ANNEX to the Commission Regulation of 30 September 1985 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 October 1985 to dried fodder (ECU/ tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 59,387 (') 29,694 (') Additional aid in case of advance fixing for the month of : (ECU/ tonne) November 1985 (') 58,881 29,441 December 1985 (') 58,881 29,441 January 1986 (')' 52,212 26,106 February 1986 (') 52,212 26,106 March 1986 (') 52,212 26,106 (l ) On the basis of the barley price set in Article 2 of Commission Regulation (EEC) No 2124/85 and subject to the decision of the Council .